UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                  No. 05-6990



FRANCISCO     CURBELO,    a/k/a     Angel   Herrera-
Peralta,

                                                   Plaintiff - Appellant,

             versus


AARON E. MICHEL,

                                                    Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (CA-05-235-3-03)


Submitted:    January 26, 2006                  Decided:   February 1, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francisco Curbelo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Francisco Curbelo appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Curbelo v. Michel, No.

CA-05-235-3-03 (W.D.N.C. June 16, 2005).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 2 -